DETAILED ACTION
	Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31 2020 and July 30 2021 were considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because firstly, the abstract exceeds 150 words in length.  Secondly, the abstract refers to formula (I) but the structure states [Chem. 1]. Finally, the abstract contains implied phrases “or the like”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 objected to because of the following informalities:  the claim recites formula (I) but then also recites [Chem. 1].  The claim should just refer to the compound by a single name (i.e. formula (I)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the claim can only contain a period at the end of the claim.  In instant claim 1 there is a period after “thereof” in line 1, a period after Chem in line 2 and correctly a period after “group” at the end of the claim.  The other two periods must be removed. Note: MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “halogeno” in the description for R1.  It is unclear what group is encompassed by the recitation “halogeno”.  Halogen is a chemical classification.  However, halogeno does not appear to be a clearly defined chemical group.  The instant specification does not provide a limiting definition of this group.  Therefore, the scope is unclear as it is unclear if the recitation halogeno is limited to only halogens or some other groups could be included.  
Claim 5 as currently written is vague and indefinite.  The intended use is confusing.  The claim recites “for controlling endoparasite or parasiticidal formulation”.  Controlling endoparasites is not unclear.  But the recitation parasiticidal formulation is unclear.  Did applicants intend to just recite an intended of controlling parasites?  The way the claim is written the intended use is for controlling the formulation but it is unclear how the formulation is controlled.  
Claims 2-4 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahm (US Patent No.  7666882).
	The instant application claims a compound represented by formula I.
	The instant application claims a formulation for controlling harmful organisms, an insecticidal or acaricidal formulation, a nematicidal formulation, a formulation for controlling endoparasite or parasiticidal formulation comprising at least one compound selected from the group consisting of the compounds of formula I and salts thereof as active ingredient.
	Lahm is directed to anthranilamide insecticides.  A specific compound taught (column 43) is:

    PNG
    media_image1.png
    343
    500
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    67
    424
    media_image2.png
    Greyscale
.  These correspond to the instantly claimed compounds where R2 is a C1 haloalkyl, R3 is hydrogen, Ar1 is a 5-membered heteroaryl ring, R1 is a substituted C6 aryl group, n is 1, R4 is H and Ar2 is substituted C6 aryl group.  It is noted as indicated on page 7 of the instant specification (paragraph 0015), there are no particular limitations on the term substituted as long as it is chemically permissible.  A composition comprising the compounds is claimed (claim 2).   
Regarding claims 2-5, the claims merely recite an intended use (claim 2 and 5) or a use in the preamble.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  When reading the preamble in the context of the entire claim, the recitation insecticidal, acaricidal or nematicidal is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  The cited prior art teaches a formulation containing the same claimed compound of formula I, thus this formulation is not structurally distinct from the instantly claimed formulation.  

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson (US Patent No. 5798311).
The instant claims are set forth above.
Jacobson is directed to N-aryl-3-aryl-4-substituted-4,5-dihydro-1H-pyrazole-1-carboxamides and methods of their production.  A specific compound taught (columns 25-26 Ex 103) is: 
    PNG
    media_image3.png
    346
    556
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    24
    661
    media_image4.png
    Greyscale

U is taught as S or O reading on instantly claimed G (see column 1, line 65).  This corresponds to the instantly claimed compound where R2 is C1 haloalkyl, R3 is H, Ar1 is a five membered heteroaryl ring, R1 is substituted aryl as well as unsubstituted C1 alkyl, n is 2, R4 is H and Ar2 is substituted C6 aryl group.  An insecticidal composition comprising a carrier and the compound is claimed (claims 18-19).  
Regarding claims 2-5, the claims merely recite an intended use (claim 2 and 5) or a use in the preamble.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  When reading the preamble in the context of the entire claim, the recitation insecticidal, acaricidal or nematicidal is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  The cited prior art teaches a formulation containing the same claimed compound of formula I, thus this formulation is not structurally distinct from the instantly claimed formulation.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (US Patent No. 6596772) teaches compounds similar to instantly claim 1.  However, the N(R3)-SO2-R2 is not attached to the Ar1 group.  Clark et al. (US Patent No. 9765050) teaches compounds similar to compounds of formula I but does not teach the required R1 group.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616